— Appeal by defendant, as limited by his motion, from so much of a sentence of the Supreme Court, Queens County, imposed January 4, 1979, upon his conviction of grand larceny in the third degree, upon his plea of guilty, as included a fine of $7,500. Sentence reversed insofar as appealed from, as a matter of discretion in the interest of justice, and the fine is deleted therefrom. The sentence imposed was excessive to the extent indicated herein. Cohalan, J. P., Margett, Martuscello and Mangano, JJ., concur.